EXAMINER'S AMENDMENT

This application is in condition for allowance except for the presence of claims 36-44 directed to an invention non-elected without traverse.  Accordingly, claims 36-44 are cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel Claims 36-44.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  US 9,345,614 B2 to Schaefer teaches heating or cooling a fluid if a temperature is exceeded (col 19, ln 17-25).  US 4,407,777 A teaches an oxygenator with a heating core (Abstract). The prior art does not teach “said oxygenator being at least 15 degrees Celsius lower than a human's brain thermal tunnel terminus baseline temperature” or “operating said warming machine until a temperature increase at the human's brain thermal tunnel terminus is in a range between 4 degrees Celsius and 11 degree Celsius as compared to the human's brain thermal tunnel terminus baseline temperature.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791